1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    PHILIP K. TRUJILLO,                          Case No. CV 19-4652-DSF (KK)
11                              Petitioner,
12                        v.                       ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
13    JOE A. LIZARRAGA, Warden,                    UNITED STATES MAGISTRATE
                                                   JUDGE
14                              Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered (1) denying the
22   Petition for a Writ of Habeas Corpus; and (2) dismissing this action with prejudice.
23
24   DATED: November 18, 2019
25                                            Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
26
27
28
